DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 15, and 16; cancelled claims 3 and 20-23; and added new claim 24 on 01/18/2022. 
In view of amendments to claims 1 and 16, the 112(b) rejections previously presented on 10/18/2021 are withdrawn. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues: 
“The Action concedes that DeSimone does not disclose a lip support, but is taking the
position that the "brim" in "Rafts, Skirts and Brims!" is analogous to the lip support recited in
Claim 1. However, in "Rafts, Skirts and Brims!" the brim is a support shape that is printed on a base or tray to provide stability as an object is printed on top of the support plate for "top down" printing. 

In contrast, amended Claim 1 recites that "said lip support is configured to inhibit
peeling of said intermediate object from said carrier plate during advancing of said carrier
plate away from said build surface." In "Rafts, Skirts and Brims!" the does not disclose or
suggest a method involving a lip support on a carrier plate that is advanced away from the
build surface. Instead, the brim in "Rafts, Skirts and Brims!" is printed on a support plate
during "top down" printing in which the object is printed on top of the support plate.” (Pg 2-3) 

	DeSimone teaches a bottoms-up additive manufacturing process (Figure 1), identical to the instant invention. DeSimone teach advancing a carrier plate away from a build surface.  
“Rafts, Skirts and Brims!” teaches printing an article comprising a brim to stabilize printed objects and help delicate areas of printed objects stay connected to the print bed (i.e., enhance print bed adhesion) (Page 2 and 3). 

 
While DeSimone in view of “Rafts, Skirts and Brims!” does not explicitly teach the lip support is configured to inhibit peeling of said intermediate object from said carrier plate during advancing of said carrier plate away from said build surface, given that the lip support of  DeSimone in view of “Rafts, Skirts and Brims!” is identical to the instant lip support, the lip support of DeSimone in view of “Rafts, Skirts and Brims!” would be capable of performing in the same manner, thereby inhibiting peeling during advancing of said carrier plate away from said build surface. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2014/126837) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016). 
Regarding claim 1, DeSimone teaches a method of making a three-dimensional object, this method comprising: 
(a) providing a carrier plate and an optically transparent member having a build surface, said carrier plate and said build surface defining a build region therebetween (Page 3), with said build surface having a polymerizable liquid thereon (Figure 1 and Page 4); and
(b) producing an object on said carrier plate by irradiating said build region with light through said optically transparent member (Page 26) and also advancing said carrier plate and said build surface away from one another while maintaining a 
(i) said object includes a carrier plate contact segment, said contact segment
including an edge portion (Figure 1).

DeSimone does not explicitly teach (ii) said object further comprises a lip support extending from said contact segment edge portion outward from said contact segment, with said lip support formed on said carrier plate and at least partially surrounding said contact segment, wherein said lip support is configured to inhibit peeling of said intermediate object from said carrier plate during advancing of said carrier plate away from the said build surface.  

	“Rafts, Skirts and Brims!” teaches an additive manufactured product comprising of a three dimensional body portion further comprising a brim (i.e., lip support) extending from a contact segment edge portion with said lip support formed on said a print bed and surrounding the contact segment (Figure- Brim). “Rafts, Skirts and Brims!” teaches the brim is used to stabilize printed objects and help delicate areas of printed objects stay connected to the print bed (i.e., enhance print bed adhesion) (Page 2 and 3).
Both DeSimone and “Rafts, Skirts and Brims!” teach a process of additive manufacturing an object to a print surface. It would have been obvious to improve the process of DeSimone with the brim of “Rafts, Skirts and Brims!” to improve print bed adhesion and stabilize printed objects to the carrier plate, as taught by “Rafts, Skirts and Brims!” 

	While DeSimone in view of “Rafts, Skirts and Brims!” does not explicitly teach the lip support is configured to inhibit peeling of said intermediate object from said carrier plate during advancing of said carrier plate away from said build surface, given that the lip support of  DeSimone in view of “Rafts, Skirts and Brims!” is identical to the instant lip support, the lip support of DeSimone in view of “Rafts, Skirts and Brims!” would be 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).


	Regarding claim 2, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said object is flexible (DeSimone, Figure 25 and Page 11).

	 Regarding claim 4, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said lip support is configured to inhibit peeling of said intermediate object from said carrier plate (“Rafts, Skirts and Brims!”  Page 3). 

	While DeSimone in view of “Rafts, Skirts and Brims!” does not explicitly teach the lip support is configured to inhibit peeling of said intermediate object from said carrier plate during intermittent pumping of said carrier plate towards the build surface, given that the lip support of  DeSimone in view of “Rafts, Skirts and Brims!” is identical to the instant lip support, the lip support of DeSimone in view of “Rafts, Skirts and Brims!” would be capable of performing in the same manner, thereby inhibiting peeling during intermittent pumping of said carrier plate towards said build surface. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).



	Regarding claim 7, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, further comprising the step of separating the lip support from said object after said producing step (b) (“Rafts, Skirts, and Brims!” Page 4). 

	Regarding claim 8, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said three-dimensional object is elastomeric (DeSimone, Page 15). 

	Regarding claim 9, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein at least a portion of both said intermediate object and said three-dimensional object is in the configuration of a lattice (DeSimone, Figure 23 and Page 38, Example 15).

	Regarding claim 12, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said producing step (b) comprises a light polymerization step (DeSimone, Page 13 and 27). 

	Regarding claim 13, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said optically transparent member is semipermeable (i.e., permeable) to an inhibitor of polymerization  (DeSimone, Page 3 and 4). 

	Regarding claim 14, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said producing step (b) is carried out by bottom-up stereolithography (DeSimone, Figure 1). 



	Regarding claim 16, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1, wherein said polymerizable liquid is comprised of: light polymerizable monomers that can participate in forming an intermediate object by stereolithography (DeSimone, Page 13). 
	
	Regarding claim 17, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 16, wherein said light-polymerizable monomers comprise reactive end groups of acrylate (DeSimone, Page 35, Example 8), acrylics, methacrylics, acrylamides, styrenics, olefins, halogenated olefins (DeSimone, Page 13, 1. Polymerizable Liquid). 


Claim 6, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2014/126837) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016), as applied to claim 1, in further view of Rolland (WO 2015/200201). 
Regarding claim 6, DeSimone in view of “Rafts, Skins and Brims!” teaches the process as applied to claim 1. 

DeSimone in view of “Rafts, Skins and Brims!” does not explicitly teach the steps of : (c) optionally washing said object and (d) further curing said intermediate object to produce said three-dimensional object.

 Rolland teaches a process of dual cure continuous liquid interface printing utilizing an apparatus identical to DeSimone (Figure 1 and [0010]), wherein the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from 
with or subsequent to the irradiating step, solidifying and/or curing ( e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object (Page 3, Ln 4-19). Rolland teaches after the dual cure printing steps, the part is removed from the print stage, rinsed with hexanes, and placed into an oven (Page 99, Ln 22- Page 100, Ln 10). 

	Both DeSimone and Rolland teaches a process of continuous liquid interface printing utilizing light-polymerizable monomers. It would have been obvious to one of ordinary skill in the substitute the polymerizable liquid of DeSimone with the dual cure polymerizable liquid of Rolland, a functional equivalent resin for continuous liquid interface printing. One of ordinary skill in the art would inherently be motivated to incorporate the solidifying, washing, and curing steps of Rolland to polymerize both components of the dual cure resins. 

	While Rolland does not explicitly teach the intermediate object is cured when disposed in the oven, given the light-polymerizable and heat-polymerizable monomers and the process of performing heating at a temperature of 120 degrees Celsius taught by Rolland are identical to Applicant’s light-polymerizable and heat-polymerizable monomers and the process of performing heating in the oven between 70 degrees Celsius to 150 degrees Celsius [0078]-[0081], the oven heating step of Rolland would have further cured the intermediate object. 


Regarding claim 10, DeSimone in view of “Rafts, Skins and Brims!” teaches the process as applied to claim 1. 
DeSimone in view of “Rafts, Skins and Brims!” does not explicitly teach said polymerizable liquid comprises a dual cure polymerizable liquid.  


with or subsequent to the irradiating step, solidifying and/or curing ( e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object (Page 3, Ln 4-19). 

	Both DeSimone and Rolland teaches a process of continuous liquid interface printing utilizing light-polymerizable monomers. It would have been obvious to one of ordinary skill in the substitute the polymerizable liquid of DeSimone with the dual cure polymerizable liquid of Rolland, a functional equivalent resin for continuous liquid interface printing. One of ordinary skill in the art would inherently be motivated to incorporate the solidifying and curing steps of Rolland to polymerize both components of the dual cure resins. 


Regarding claim 11, DeSimone in view of “Rafts, Skins and Brims!” teaches the process as applied to claim 1. 

DeSimone in view of “Rafts, Skins and Brims!” does not explicitly teach said producing step is at least partially carried out in a reciprocal operating mode. 

Rolland teaches a process of dual cure continuous liquid interface printing  utilizing an apparatus identical to DeSimone (Figure 1 and [0010]). Rolland teaches vertical reciprocation (driving the carrier and build surface away from and then back towards one another), particularly during pauses in irradiation, can serve to enhance the 

Both DeSimone and Rolland teaches a process of continuous liquid interface printing. It would have been obvious to one of ordinary skill in the art to improve the process of DeSimone in view of “Rafts, Skin and Brims!” with a step of reciprocal operating mode to enhance the filling of the build region for the benefit of reducing time necessary to refill the build region and continue the process of continuing radiating and advancing the carrier plate. 


	Regarding claim 19, DeSimone in view of “Rafts, Skins and Brims!” teaches the process as applied to claim 1. 

DeSimone in view of “Rafts, Skins and Brims!” does not explicitly teach said polymerizable comprises a light-polymerizable component that degrades after light polymerization thereof and forms a constituent necessary for a curing step (d. 

Rolland teaches a process of dual cure continuous liquid interface printing utilizing an apparatus identical to DeSimone (Figure 1 and [0010]), wherein the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component (Page 3, Ln 4-19). Rolland teaches irradiating the build region with light to form a solid polymer scaffold from the first component and concurrently
with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object (Page 3, Ln 4-19), wherein said polymerizable liquid comprises a light-polymerizable component that degrades after light polymerization thereof and forms a constituent necessary for a curing step (d) (Rolland, Page 36, Ln 25- Page 37, Ln 5). 

. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2014/126837) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016), as applied to claim 16, in further view of Rolland (WO 2015/200201). 
	Regarding claim 18, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 16, wherein light-polymerizable monomers are used. 

	DeSimone in view of “Rafts, Skirts and Brims!” does not explicitly teach said polymerizable liquid is comprised of heat-polymerizable monomers and/or prepolymers, wherein said monomers and/or prepolymers comprises reactive end groups selected from: epoxy/amine,  epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, isocyanate/amine, isocyanate/carboxylic acid, cyanate ester, anhydride/amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride, vinyl/SiH, Si-Cl/hydroxyl, Si-Cl/amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide, click chemistry reactive groups, alkene/sulfur, alkene/thiol, alkyne/thiol, hydroxyl/halide, isocyanate/water, Si-OH/hydroxyl, Si-OH/water, Si-OH/Si-H, Si-OH/Si-OH, perfluorovinyl, diene/dienophiles, olefin metathesis polymerization groups, olefin polymerization groups for Ziegler-Natta catalysis, and ring opening polymerization groups, and mixtures thereof.

	Rolland teaches a process of dual cure continuous liquid interface printing  utilizing an apparatus identical to DeSimone (Figure 1 and [0010]), wherein the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first 
three-dimensional intermediate to form the three-dimensional object (Page 3, Ln 4-19). 

	Rolland teaches monomers or prepolymers include, but are not limited to: epoxy/amine, epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, Isocyanate/ amine, isocyanate/carboxylic acid, anhydride/ amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride,
vinyl/Si-H (hydrosilylation), Si-Cl/hydroxyl, Si-Cl/ amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide (also known as one embodiment of "Click Chemistry," along
with additional reactions including thiolene, Michael additions, Diels-Alder reactions, nucleophilic substitution reactions, etc.), etc. (Page 34, Ln 8-24). 

	Both DeSimone and Rolland teaches a process of continuous liquid interface printing utilizing light-polymerizable monomers. It would have been obvious to one of ordinary skill in the substitute the polymerizable liquid of DeSimone with the dual cure polymerizable liquid of Rolland, a functional equivalent resin for continuous liquid interface printing. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (WO 2014/126837) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016), as applied to claim 1, in further view of “Issues with detaching brim/general suggestions” (Ultimaker: Community of 3D Printing Experts, September 15, 2015). 
	Regarding claim 24, DeSimone in view of “Rafts, Skirts and Brims!” teaches the process as applied to claim 1. 

	“Issues with detaching brim/general suggestions” teaches printing an article with a brim in the form of small ears to prevent sharp corners from the printed article from lifting. “Issues with detaching brim/general suggestions” teaches the printed article comprises a first side and a second side, and said lip support extends from said contact segment portion on said first side outward from said contact segment and does not extend outward on a second side. 

    PNG
    media_image1.png
    676
    1201
    media_image1.png
    Greyscale


	Both DeSimone in view of “Rafts, Skirts and Brims!” and “Issues with detaching brim/general suggestions” teaches a process of additive manufacturing an article comprising a brim. It would have been obvious to one of ordinary skill in the art to substitute the printed article of DeSimone with the article of “Issues with detaching brim/general suggestions,” a functionally equivalent printed article comprising a brim. 
One of ordinary skill in the art would have been motivated to substitute a brim encompassing the entire printed article as taught by “Rafts, Skirts and Brims!” with small . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Custom Skirt/ Brim anywhere the user wants” and the video “Custom Brim/Skirt Areas on Simplify 3D” in the post teaches a brim disposed in certain areas in the form of “Mickey mouse ears” to make specific areas get a stronger grip to the bed and obtain the benefits of utilizing brim without utilizing as much material. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742